Title: To Benjamin Franklin from Sarah Franklin, 30 May 1765
From: Franklin, Sarah
To: Franklin, Benjamin


Honoured Sir
Philad. May 30 65
I take it particularly kind of you to write to me at a time when I know you must have so much Business on Your hands. However I hope tis hapily setled before this and that we shall have the Satisfaction of seing you here in the fall, which we long for.
As I know my dear Papa likes to hear of Wedings I will Give him a list of my Acquaintance that has enter’d the Matrimonial State since his departure. Mr. Shee to Miss Lawrence Mr. Clymer to Miss Meridith Young Coats to Miss Hughes Mr. Martin of Maryland to Miss Betsy Bond, it was sudin Thought Mr. [Joseph Shewell to Miss] Kinnersly Miss Keple our Neighbour to Marry but I [dont recall?] her Mate. Dont you think [these] make a figure. Besides there is a great many that are just going to be married.
The Commencement began this Morning. Doc. Morgan Made publick his plan for forming a Physical School in the College. I send you the Dialogue that is to be performed tomorrow.
Good Mrs. Gram is to be buried this Afternoon—she has been ill a long time.
I am proud to hear Miss Stevenson wears my work and wish it was more worthy the Wearer. Pray give my love to Mrs. Stevenson and her Daughter. I see the Girls this Morning and they begd me to send their love to you they were much pleased that you mentioned them. I am my dear Papa your Dutiful Daughter
Sally Franklin
